 In the Matter of L. W. ScoTr,DOING BUSINESS AS SCOTT PAPER BoxCOMPANYandINTERNATIONAL BROTIiERIIOODOF PULP,SULPHITEAND PAPER MILL WORKERS, A. F. L.Case No. 15M-C-28.-Decided February 10, 1949DECISIONANDORDEROn July 27, 1948, Trial Examiner Peter F. Ward issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that he cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices and recommended dismissal of these unproved allegations ofthe complaint.Thereafter, the General Counsel and the Respondentfiled exceptions and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the Board has delegated its powers in connection with thiscase to athree-man panel consisting of the undersigned Board Members.*The Respondent's request for oral argument is hereby denied be-cause the record, exceptions and briefs, in our opinion, adequatelypresent the issues and the positions of the parties.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase,and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the National*Chairman Herzog and Members Reynolds and Gray.a In the last sentence of the next to the last paragraph on page 5 of the IntermediateReport, the Trial Examiner erroneously declares that "Blake stated that he did not wantto go to work since the employees were organized.....The record shows, and we find,that Westlake made this statement.81 N. L.R. B., No. 98.535 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board hereby orders that the Respondent, L. W. Scott,doing business as Scott Paper Box Company, Little Rock, Arkansas.and his agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofPulp, Sulphite and Paper Mill Workers, A. F. L., or in any other labororganization of his employees, by discharging or refusing to reinstateany of his employees or in any other manner discriminating in regardto their hire or tenure of employment, or any term or condition oftheir employment;(b) Interrogating his employees concerning their union affiliations,activities, or sympathies, or in any other manner interfering with,restraining, or coercing his employees in the exercise of the right toself-organization, to form labor organizations, to join or assist Inter-national Brotherhood of Pulp, Sulphite and Paper Mill Workers,A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act, as guaranteedby Section 7 thereof.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make whole Floyd Beavers, Roy F. Braden, George W. Burton,Clifton Davis, Houston Durnal, William Eskridge, Leonard Ham-mons, Dewey Lay, Marthell Murphy, Roy Pearson, Euall Qualls,Harry Reddick, J. D. Reddick, Clarence Roberts, HarveyRogers,Irby Rodgers, Andrew Sims, Henry Sims, Arthur Sowell, RobertL. Stancil, Leroy Titsworth, Harry Westlake, V. O. Ables, Lola Hen-drixson, Odessa McGinty, Kathleen McMillian, Merl Richerson, andBeatriceWells, for any loss of pay they may have suffered by reasonof the Respondent's discrimination against them, by payment to eachof them of a sum of money equal to the amount he or she would nor-mally have earned as wages during the period from August 16, 1947,the first effective day of the lock-out, to August 26, 1947, the day oftheir general return to work, less his or her net earnings during saidperiod;(b)Post at his plant in Little Rock, Arkansas, copies of the noticeattached to this Order and marked "Appendix A." 2 Copies of said2 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice,before the word"A DECISION AND ORDER," thewords "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." SCOTTPAPER BOXCOMPANY537notice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being duly signed by the Respondent or his repre-sentative, be posted by the Respondent immediately upon receiptthereof, and maintained by him for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that such notices are not altered, defaced,or covered by any othermaterial;(c)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that in all other respects the complaint hereinbe, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsActs,I hereby notify my employees that :I WILL NOT interrogate my employees concerning their unionaffiliations,activities,or sympathies,or in any other manner inter-fere with,restrain,or coerce my employees in the exercise of theirright to self-organization,to form labor organizations,to joinor assist INTERNATIONAL BROTHERHOOD OF PULP, SULPHITE ANDPAPER MILL WORKERS, A. F. L., or any other labor organization,to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and torefrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act, as guaranteed bySection 7 thereof.I WILL MAKE the following employees whole for any loss of paythey may have suffered as the result of my discrimination againstthem :Floyd BeaversWilliam EskridgeRoy F. BradenLeonard HammonsGeorge W. BurtonDewey LayClifton DavisMarthell MurphyHouston DurnalRoy Pearson 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDEuall QuallsHarry ReddickJ. D. ReddickClarence RobertsHarvey RogersIrby RodgersAndrew SimsArthur SowellHenry SimsRobert L. StancilLeroy TitsworthHarry WestlakeV. 0. AblesLola HendrixsonOdessa McGintyKathleen McMillianMerl RichersonBeatrice WellsAll my employees are free to become or remain members of the above-mentioned union or any other labor organization. I will not discrim-inate in regard to hire or tenure of employment or any term or conditionof employment of any employee because of membership in or activityon behalf of any such labor organization.L.W. SCOTT, doingbusiness asSCOTT PAPER Box COMPANY,Employer.Dated ---------------By ----------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from datethereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMessrs.RichardC.Keenan,WilliamP.Alexander, Andrew P. Carter,andVictor Hess,Jr.,for the General Counsel.Messrs.Henry Donham.andW. J. Smithof Little Rock, Ark., forthe Respondent.Mr. Fred E. Floyd,International Organizer,for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed December 22, 1947, by International Brother-hood Pulp, Sulphite and Paper Mill Workers, A. F. of L., herein called the Union,the General Counsel of the National Labor Relations Board,' issued a complaintdated March 30, 1948,' against L. W. Scott, doing business as Scott Paper BoxCompany, herein called the Respondent, alleging that the Respondent had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the Act, priorto amendment, and Section 8 (a) (1) and (3) and Section 2 (6) and (7) of theLabor Management Relations Act of 1947,' herein called the Act, or the amendedAct.Copies of the complaint, with charge attached, and notice of hearing wereduly served upon the Respondent and the Union.I The General Counsel and his representatives at the hearing are referred to herein asGeneral Counsel ; National Labor Relations Board is referred to as the Board.2 The complaint was amended as to Paragraph VIII,by the General Counsel of theBoard on April 2, 19488The National Labor Relations Act as amended by Public Law 101, Chapter 120, 80thCong., 1st Sess.The National Labor Relations Act prior to amendmentis sometimesherein referred to as the Wagner Act. SCOTT PAPERBOX COMPANY539With respect to the unfair labor practices the complaint alleges in substancethat: (1) on or about August 15, 1947, the Respondent, personally or by hisofficers and agents interrogated his employees concerning their union affiliation ;denied the employees access to the plant unless they submit to such interrogationand threatened the employees with discharge if they became or remained mem-bers of the Union ; (2) Respondent on August 15, 1947, conditioned future employ-ment of his employees upon their lack of union affiliation, and, until August 26,1947, denied entrance into the plant and access to their usual working placesall those employees who refused to submit themselves to interrogation, and bythis action the Respondent discharged some 30 employees;` (3) on or aboutSeptember 2, 1947, the Respondent discharged Leonard Hammons, Clifford B.Davis, T. E. Smith, Dewey Lay and George Burton, and thereafter failed andrefused to reinstate said employees; (4) as a result of the discharge of thefive employees named next above, certain employees of the Respondent went onstrike on or about September 3, 194T; and on or about September 5, 1947, theemployees on strike presented themselves and unconditionally offered to returnto work; (5) the Respondent refused to permit the employees to return to workand by his refusal terminated the employment of these employees named referredto in footnote 4, together with the employment of Thomas E. Smith and JamesHuckabee; (6) on or about October 18, 1947, Respondent discharged M. L. Kin-ney and James Taylor, thereafter refused to reinstate them ; that the Respondenton or about July 30, 1947, laid off Adeline Lockridge and Louise Bradley, and onor about August 29, 1947, and thereafter failed and refused to reinstate them;(7) that the Respondent discharged and refused to reinstate all of the employeeshereinbefore named, some of whom were discharged and refused reinstatementmore than once, because of their membership in and activities on behalf of theUnion, and because they engaged In concerted activities with other employees forthe purpose of collective bargaining aond other mutual aid and protection; (8)and that by said acts the Respondent has interfered with, restrained and coercedhis employees in the exercise of their rights guaranteed in Section 7 of the Act.On or about April 15, 1948, the Respondent filed an answer to the complaintwherein certain allegations of the complaint were admitted but denied that hehad engaged in any unfair labor practices.Pursuant to notice, a hearing was held on April 19 to 22, 1948, at Little Rock,Arkansas, before Peter F. Ward, the undersigned Trial Examiner, duly designatedby the Chief Trial Examiner.The General Counsel and the Respondent wererepresented by counsel and the Union represented by an International Representa-tive.Full opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all parties.During the hearing and at the close of the General Counsel's case he movedto strike the name of John A. Burton and Arthur F. Stancil from the complaint.The motion was granted. At the conclusion of the hearing, the parties arguedorally on the record.The parties were granted the privilege of filing briefs and/orproposed findings of fact and conclusions of law within 15 days after the closeof the hearing.Counsel for the Respondent duly filed a brief and while the briefcontained a number of paragraphs headed "Proposed Findings" none of theparagraphs so headed are numbered or are they in such form that the undersignedmay adopt any of them ; all such proposed findings are rejected, except insofaras they are, in part, consistent with the findings and conclusions hereinafter made.4 See Appendix A. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case and upon his observation of the witnesses,the undersigned makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, L. W. Scott, a private individual, doing business under the nameand style of Scott Paper Box Company, has forsome17 years been continuouslyengaged in the manufacture, sale and distribution of paper boxes, and relatedproducts.For the 6-months period preceding November 1947, the Respondentpurchased raw materials, consisting principally of paper board and covered stock,valued in excess of $100,000, almost all of which was purchased outside theState of Arkansas and shipped in interstate commerce to the plant at Little Rock,Arkansas, where the Respondentmaintainshis principal office and plant.During the same period Respondent manufactured and sold finished productsvalued in excessof $200,000, approximately 70 percent of which was sold andshipped to customers outside the State of Arkansas.The Respondent admitsand the undersigned finds that he isengaged ininterstate commerce within themeaning ofthe Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Pulp, Sulphite and Paper Mill Workers, A. F. L.,is a labor organization within the meaning of Section 2 (5) of the Act and asre-enacted the same section of the amended Act.III. THE UNFAIRLABOR PRACTICESA. The lockout; interference,restraintand coercion1.Sequence of events; the lock-outPrior to on or about July 1, there had been nounionactivity at theRespond-ent'splant.5At or about that time, Fred E. Floyd, an organizer for the Unionstarted interviewingemployees of theRespondent in an effortto induce themto organize.By the early part of August, 1947, a sufficient number of employeeshad signed application and authorization cards to permit the issuance of acharter by the Union.Under date of August 14, Floyd wrote L. W. Scott, the Respondent,as followsDEAR MR. Scorr: This is to advise that this International Union repre-sents a majority of your employees.Therefore, we claim exclusive rights tobargain collectively for these employees, concerning their wages, hours andworking conditions.In view of the above, we respectively ask for a conference immediately forthe purpose of consummating a time period agreement embracing wages,hours and working conditions.(Signed by FLOYD.)The original of the above letter was addressed to the Respondent, L. W. Scott,and acopy addressed separately to L. F. Scott,' a brother of the Respondent, and'The record discloses that during the year 1941 the Board conducted an election amongthe Respondent's employees for the selection of a representative for the purposes of col-lective bargaining ; and that a majority of the employees voted against such representation.L.W. Scott, the Respondent, is at times referred to in the record as "L. W."and hisbrother, the superintendent,isat times referred to as "L.F." ; the Scotts on occasionwill be referred to by their initials in this report. SCOTTPAPER BOXCOMPANY541superintendent of the plant.L.W. Scott was not in the plant on August 15,when the letter was received. L. F. Scott called him by telephone and told himof the receipt of the letter from Floyd.At L. W. Scott's direction his brothertook the letters to the former's home.After the brothers had discussed the Floyd letter claiming to represent theemployees, L.W. Scott directed his brother, the superintendent to close theplant at quitting time on the night of August 15, 1947.' Prior to quitting timeon August 15, L. W. Scott caused all of the time cards to be withdrawn from thisplace at the time clock.He then posted the copy of the letter received fromFloyd, on the time clock.After the whistle had blown for quitting time at 5:30 on August 15, L. F. Scottwaited until all of the employees were assembled at the time clock.He thenaddressed the employees as follows :It looks like you fellows want to organize a Union here. If you do, youwill have to go somewhere else to do it ; we are not going to have it here.You can get your checks out of the office for this week, and you can comeback Monday and get your pay for these last two days. The ones of you whodo not want a Union can come to me and talk to me about a jobWith reference to the events of the evening of August 15, L. F. Scott testified:Q. Tell the Examiner just as near as you can remember the exact wordsyou said to the employees on that occasion.A. All the employees had come to the clock, I told them that we had to layoff Saturday, and figure the short pay roll, then I referred to this copy of theletter on the clock there, and told them It seemed to me there was somedissatisfaction with some of the employees over their jobs, and that theywanted to belong to the Union. I told them we did not have a Union, andto my knowledge and to my brothers knowledge, there were plants in townthat were organized, and that if they were dissatisfied with their jobs, weexpected probably they could go somewhere else and get a job. That wasabout the end of the conversation as well as I remember that I stated to theemployees.The record indicatesthat as ofAugust 15,not to exceed seven oreight of theemployees had actually joined the Union.Betweenthe closing time on August15, the morning of August18 a considerable number ofadditional employeessigned authorization and application for membership cards with the Union.On the morningof August 18, some 16 employees returnedto work and pur-suant to L. F. Scott'sinstructionsreported to him throughthe office;while some81 employees returned to the planton the morningof August 18, but refused togo through the officeand submit to interviewsby L. F.Scott.As all of the employees who returned to the plant on the morning of the 18arrived, they were met by Charles F. Blake, shipping clerk, and admittedly a*Unless otherwise Indicated all events referred to herein occurredduringthe year 1947.This finding is made upon the credited testimony of Roy Braden, as corroborated byother witnesses. In this same connection, Lola Jones, an employee of the Respondent for12 years, was called as a witness by the Respondent, testified :He, (L. F.) was standing at the clock when we left our department. It is not hishabit to be there, and it came out of a clear sky to me. I started to the dressingroom.I had an arm full of papers, and he said, "Lola, come back." I came backout, and he said, "It seems the employees here are dissatisfied," and there was thisnotice on the clock from the Union. I don't know who put it there.He said, "Thereare plenty of places that have Unions, but we don't have one. If you aresatisfiedwith your fobs, see me Monday morning." 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisor,who was standing at the gate which lead into the plant andadvised them that it was necessary that they go through the office.On the following day, August 19, approximately the same group who refused togo through the office to go to work on the preceding day again went to the plant.On this occasion they met Blake at the door leading into the main productionbuilding.Blake came out of the door, pulled it to, and it locked.Harry West-lake, who had not been present on Tuesday, asked, "What is this, a lock-out?"Blake then replied, "Things are just like they were Saturday," and when West-lake stated, "Well, I wasn't here and I don't know what that is"; Blake said,"Well, you'll have to go in the office and talk to Mr. L. F. Scott if you want to goto work."Westlake did go to the office and talked with L. F. Scottalone.Westlake said,"I understand you have some trouble here."L. F. Scott said, "Yes, they want toorganize,"and informed Westlake, "If you want to go to work and not have aUnion,you can goto work."Blake stated that he did not want to go to worksince theemployees were organized and he belonged to the Union himself, andstated that he would wait until things were settled.'Under date of August20, a local newspaper,The ArkansasDemocrat, pub-lished astory in connection with the "lock-out" at the Respondent's plant ; onAugust 21, the Respondent L. W. Scott causeda statementto be published inThe ArkansasGazette stating that"no employees were locked-out" at his plant.Under date of August 20, L. W. Scott sent a letterto some 31 namedemployees 19as follows :It has cometo my attention through the public press that a representativeof theInternationalBrotherhood of Pulp, Sulphite and Paper Mill Workersis chargingthat I have discharged certain employees or refused to permitthem to continue to work on account of their Union activities. In this con-nection, it ismy understandingfrom Mr. L. F. Scott that in my absencecertain demandswere made upon the company by a representative of theUnion mentioned which he would not accede to and on this account nu-merous employees refused to continue to work, although they were informedthat theyor any oneof them desiring to work might continue in the employof thecompany.So that there can be no misunderstanding about this,I am taking this meansof informingyou that your employment with the Scott Paper Box Companyhas no[sic] been discontinued by an act on the part of the company thatyou are welcometo return to your job at any time.However, as explainedto the representativeof the Union mentioned, the company does not intendto negotiate with said Union relative to a contract for the employees untilsuch time as they had been established by certification of the NationalLabor RelationsBoard that the aforesaid Union is the exclusivebargainingagent forthe employees.Yours truly,SCOTT PAPER Box COMPANY,(s)L.W. ScorT.9 Thefindings in connectionwith the events of August 19thare based upon the creditedand in the main undisputed testimony of Westlake.L. F. Scott gavea different versionof the conversationbetween himand Westlake which indicates that the Unionwas discussedindirectly at least, since L. F. Scott credits Westlake withsaying, "I don'twant to bea scab on the job."70 See Appendix B. SCOTT PAPER BOX COMPANY543Under date of August 21, 21 of the employees who had received the August 20letterwrote identical letters to L. W. Scott as general manager. Such letterstates asfollows :DEAa MR. SCOTT : This will acknowledge receipt of your letter as of August20, 1947, wherein you advise that it is your understanding from Mr. L. F.Scott that in your absence demands were made upon your company by arepresentative of the International Brotherhood of Pulp, Sulphite andPaper Mill Workers, which he would not accede to, and on this accountnumerous employees refused to continue to work.Let me advise you that I am not aware of any demands that have beenmade by any Representative of the International Brotherhood of Pulp,Sulphite and Paper Mill Workers as you charged, and the only reason thatI have not continued to work for Scott Paper Box Company is because onTuesday morning, August 19, 1947, when I reported for work at the usualtime, I was stopped at the gate by your foreman and shipping clerk, Mr.Blake, who would not let me go to work.Now Mr. Scott, I want to inform you that I am now a member of LittleRock Local Union # 594, International Brotherhood of Pulp, Sulphite andPaper Mill Workers, A. F. of L., and because of my affiliations with thisunion, I am being denied employment by you.Upon instructions from ourInternational Representative, Mr. Fred E. Floyd, we reported for work onTuesday morning, August 19, 1947, at which time we were not permittedentrance to the plant to continue our tenure of employment.With further reference to your letter of August 20, 1947, you state thatmy employment wtih the Scott Paper Box Company hasnot been discontinuedby act on part of the company, and that I am welcome to return to myjob at any time. This statement on your part is contrary to what hasactually happened in that your brother, L. F. Scott, sets out as a conditionof employment that I must discontinue my union affiliations,and in thisconnection,Mr. Scott,do I now understand from your letter that if I returnto my job, I will be permitted to retain any membership in my local Unionwithoutfear of intimidation,discrimination or coercion concerning mytenure of employment?I believe that you well realize the above questions should be made clearin view of the fact L. F. Scott advised us that if we wanted to return to ourjobs, that we would first have to see him and assure him that we werenot affiliated with and would not affiliate with any union. Such an in-dividual agreement with Mr. L. F. Scott is a violation of Act 101, adoptedby the 1947 Legislature.Please give me an immediate reply as I anxious to return to work.Yours truly,(Signature.)On August 23, L. W. Scott wrote the employees in response to the foregoingletter written the 21 employees, as follows :DEAR MR.(name of employee) :I have your letter dated August 21acknowledging receipt of my letter of August 20, in which you state thatcontrary to what I stated in my letter you were discharged by my brother,Mr. L. F. Scott.On the basis of the statements made to me by Mr. L. F. Scott as whathe told you and other employees,of course,I can not agree with yourcontention. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDMy letter to you of August 20 was intended to make it clear that you werewelcome to return to your job without fear of being denied employmentor in any way being intimidated or discriminated against because of anyUnion activities.Yours very truly,ScoTr PAPEa Box COMPANY,(S)L.W. Scary.Following receipt of the last above-mentioned letter all the locked-outemployees returned to work on August 26.The issues, contentions ; conclusionsThe General Counsel contends, in effect, as the complaint alleges, that byshutting down the plant on August 15, and advising all those interestedin organ-izing a Union to look elsewhere for a job and by informing those who did not"want" a Union to see him in his office on Monday, August 18, before going towork, L. F. Scbtt, as agent of the Respondent discriminated in regard to thehire and tenure of employment of those employees, who being in favor of theUnion, refused to submit to interrogation on Monday, August 18, or on Tuesday,August 19, on both of which occasions, Supervisor Blake refused to permit themto enter the plant, except after an interview or interrogation by L. F. Scott.The Respondent's brief in this connection reads in part, as follows :It is admitted by the respondent that the superintendent (L. F. Scott)for the respondent made certain remarks to the employees as they gatheredaround the clock at the regular quitting time on August 15, 1947, concerningthe desire of some of the employees to form a union and that he referredto a letter which had been received from Fred E. Floyd, a representative ofthe union, the letter having been posted on the clock by Scott.At thattime the employees were advised by the superintendent that the plantwould not operate on the following day which was Saturday but that theplant would operate on Mondayand that he wantedto talk to all employeesbeforethey went to work on Monday.[Emphasis added.]The credible evidence clearly indicates that L. F. Scott told the employees thatthose who did not want a Union were to talk to him on Monday and that thosewho did could look for work elsewhere and thereby warned Union adherentsthat they would have to abandon the Union in order to work for the Respondent.ConclusionsFrom the foregoing and the record the undersigned concludes and finds thatby closing the plant on August 16 and by advising those employees who wanteda Union to look elsewhere for a job and advising those who did not want aunion to seeL. F. Scott before going to work on August 18, the Respondent lockedout and discharged all those employees, who desiring to engage in concerted andUnion activities, refused to submit to interrogation between August 15 andAugust 26, and the Respondent did thereby interfere with, restrain, and coercehis employees in the exercise of the right guaranteed in Section 7 of the Act.The undersigned further concludes and finds that the employees who refusedto return to work as a result of L. W. Scott's letter of August 20, were justifiedin requiring further assurance from the Respondent after L. F. Scott had soclearly indicated on August 15 that only those who did "not want" a unionwould be permitted to work. It will be recommended below that the Respondentmake whole those employees discriminated against from August 15, 1947 to SCOTT PAPER BOX COMPANY545August26, 1947,in the manner more particularly set forth in the Section belowentitled"The remedy."B. The alleged discriminatory discharges;and refusals to rehire or reinstate(1)The discharges of September 2The complaint alleges that the Respondent discharged Leonard Hammons,Clifton B. Davis, T. E. Smith, Dewey Lay and George Burton on or about Sep-tember 2, 1947, and thereafter refused to reinstate them because of their unionactivities.The Respondent's answer alleges that the five men were dischargedfor good andsufficient cause.The record discloses that the lock-out on August 15, resulted in the absence ofsome 30 production employees from the plant from that date until August 26,with the further result that the Respondent had insufficient finished products tofilla rush order for Blevins Popcorn Company of Nashville, Tennessee, theRespondent's most valued customer.On Friday, August 29, L. W. Scott discussed the possibility of getting 2 trucksloaded out for the Nashville customer with L. F. Scott, who informed him ofthe amount needed to load the 2 trucks and the amount necessary to complete theorder.L.W. Scott instructed his brother to make arrangements for the necessaryemployees to work overtime on the afternoon of the next day (Saturday, August30) to complete the order.Also on August 29, L. W. Scott instructed Charles F. Blake, his shipping clerk,to contact James Taylor and M. L. Kinney, the Respondent's truck drivers andsee if the two were willing to work over the Labor Day holiday and make deliveryof the above referred to rush order. The Truck Drivers agreed to make the run,and Blake so reported to L. W. Scott.On Saturday morning L. F. Scott got in touch with Burton, who worked onthe press, used in fabricating the boxes, and the rest of the crew employed onpress, namely Hammons, Davis, Smith and Lay, and told them of the necessityfor the work to be done that afternoon, and instructed them to report for workafter lunch"Hammons, Davis, Smith, Lay, and Burton failed to report for work on theSaturday afternoon in question and thus made it possible for the Respondent toload but one truck with popcorn boxes for his Nashville customer, which wasdone.The second truck was dispatched to another customer at Parsons, Kansas,with a load of boxes which were in stock, on which the Respondent had a standingorder that permitted delivery at the will of the Respondent.When the employees returned to work after the Labor Day holiday, on Sep-tember 2, each of five employees who failed to work on Saturday afternoon,August 30, received letters reading as follows :SEPTEMBER2, 1947.DEAR MR.(Employees name) :Since,you were asked to work a few hoursovertime Saturday afternoon, which has been customary, and you refusedto do so we consider that you have quit your job.Yours very truly,(S)SCOTT PAPER BoxCOMPANY,L.W. SCOTT.u In addition to the 5 employees named above, employees Harry Reddick, Huston,Durnal,Ezra Shaw, and Robert Branch were also instructed to report for work on Saturdayafternoon to perform certain task in connection with the Nashville rush order and pursu-ant to such instructions these 4 employees reported. 546DECISIONSOF NATIONALLABOR RELATIONS BOARDThe letters were delivered to the five employees by L F Scott, without com-ment, and all employees left without comment, except Hammons, who said hehad not "quit."The record discloses that the Respondent, L. W. Scott, per-sonally decided to terminate the employment of the five employees upon learningof their failure to work on the afternoon of August 30, and that he personallycomposed the letters.The issues; contentions; conclusions(a) The General Counsel contends in effect, (1) that overtime work on Satur-day afternoons was on a voluntary basis only ; and (2) that inasmuch as theRespondent had been informed by letters from a majority of the dischargedgroup that they had joined the Union; and since no employee had, prior toSeptember 2, 1947, ever been discharged for refusing to work overtime on Satur-day afternoons, it necessarily followed that these five employees were dischargedfor Union and/or concerted activities.As to the first contention,the record discloses that it was customary for theemployees to work overtime on Saturday afternoons," when the occasion re-quired it.Harry A. Reddick, called as a witness by the General Counsel, testi-fied in substance, that when he worked overtime on Saturday afternoons, he wasalways asked if he wanted to work ; that he was asked to work on Saturdayafternoon on August 30; and did so.He testified :Q. . . . but you did consider it your duty to come back to work?A. I thought he needed the boxes run in order to get his order out.Q. So you came back?A. Yes, sir. I did.Q. (By Mr. Keenan.)Mr. Reddick, did you have anything you wantedto do that afternoon?A. Yes, sir, I did, I felt it was my duty to cooperate with him if he wantedto get an order out.Huston Durnal, called as a witness by the General Counsel, worked on theafternoon in question.He testified :Q.Were you asked to work overtime that day?A.Well, now, Mr. L. F. Scott came down there where we were workingthere and he said, "I want you fellows to run so many." I don't rememberhow many, but anyhow he said, "I want you guys to work."He never callednames, but I suppose he meant all of us, and, of course, I was standing there.Harry Westlake, also called as a witness by the General Counsel testified thathe had worked a time or two on Saturday afternoons, and had refused to workovertime without giving a reason to this extent, "well, I usually said I did notwant to work. If he wanted me to work, to let me know ahead of time. I usuallyhad other plans."Westlake further testified :Q. You would have worked if he asked you ahead of time?A. If I didn't hear something else planned, I would work.ss The employees'normalworkweek included Saturdayforenoons,for which theyreceivedovertime pay. SCOTT PAPER BOX COMPANY547Q You would work without advance noticein anemergency, wouldn'tyou?A. In an emergency, yes.Arthur Sowell, also called as a witness by the General Counsel, testified to theeffect that he had worked for the Respondent,off andon for 10 years ; that thecustom of working overtime "It is ona voluntarybasis as faras I know" ; thathe had worked overtime "a lotof times" ;and whilehe did not always work over-time when asked, he always gavea reason such as sickness,or going toa party,or something like that.Roy Braden, who testified at lengthon behalfof the General Counsel,statedthat if he had been told to come back and work on this particular Saturday hewould have done so.He testified :Q. I don't mean ask you. If he had told you to come back and go to work?A. Yes.Q. You would have been there on the ball, wouldn't you?A. Yes.Q. And you think that is any other employee's duty, don't you?A. Yes.It is clear from theforegoingthat the Respondent's employees were required,and itwas customary for them to work overtime when so instructed,unless theyadvanced a reason for not working that was satisfactory to the Respondent.This contentionis without merit.As to the second contention,while the record does not disclosethat any em-ployees had, prior to September 2, 1947, been discharged for refusing to workovertime on any Saturday afternoon, neither does it show that asmany as 5employees out of 9 had ever refused to work in an emergency after having beeninstructed to do so.Nor does the record disclose that the 5 discharged em-ployees were more active in Union or concerted activities thanthe remaining 25production employees, thus there was no occasion to single this group out fordischarge in order to discourage membership in the Union.The fact that these5 men were employed in operating a machine that was necessarily usedin fabri-cating the very boxes needed to complete the rush order for an old and valuedcustomer leads to the conclusion that they were not ordered to work and there-after discharged after failing to work in the emergency because of their Unionor concerted activities.This contention is without merit.Contentions of the discharged employeesHanvmons,contended and testified that L. F. Scott came to him on Saturday,in question, before noon and said, "I want you boys to run 10,000 sheets," and thathe told L. F. Scott that he could not work "that evening," as he was going to seea doctor; that Scott said nothing further; and that he (Hammons) did not agreeto work.L. F. Scott testified on the other hand that Hammons said he wasgoing to pay on a doctor's bill, whereupon Scott told him that was not a goodexcuse and asked that he call the doctor's office and put off until the followingweek, "which he agreed to do."The undersigned credits L. F. Scott's testimonyin this connection.Davis,testified that on the Saturday before Labor Day (August 30) L. F.Scott told him to work overtime that afternoon, "Well, he just came by and saidfor me to work and I did not tell him I would or would not." Davis did notwork; did not inform Scott before the afternoon shift that he was not going to829595-50-vol. 81-36 548DECISIONS OF NATIONALLABOR RELATIONS BOARDwork ; and offered no excuse for failing to do such work, when he reported to theplant on September 2.Smith,testified that he was not asked to work overtime on this particularSaturday.The record indicates that Smith was a member of the crew workingon the press ; and that L. F. Scott talked to the men in a group, of which Smithwas a member, and that he should have heard the instructions.Moreover itwould be reasonable to suppose that the group, including Smith, discussed thematter after L. F. Scott had issued the instructions and had left.Assuming,arguendo,that Smith had not, in feet, heard L. F. Scott's orders forthe overtime work, and was discharged by L. W. Scott who believed that herefused to work, after being instructed to, his discharge under such circumstanceswould of itself, be no evidence that he was discharged for Union activities."Laytestified that L. F. Scott asked him to work on the afternoon of August 30,and that he told him that he could not work because he was going to a Unionmeeting.L. F. Scott in his testimony denied that Lay had told him he was goingto a Union meeting and that Lay agreed to report for work. The record containsno credible evidence that a Union meeting was held on the afternoon of August30, and the undersigned being convinced that none was held, credits L. F. Scottin this connection.Burtontestified that L. F. Scott asked if he "wanted to work Saturday after-noon," and that, "I told him I might and I might not. I did not promise."Since it appears that Burton was feeding the press it is most unlikely that L. F.Scott would have accepted such an indefinite commitment from him. On therecord the undersigned does not credit Burton's testimony quoted herein, anddoes credit L. F. Scott's testimony to the effect that Burton indicated that hewould work on the particular Saturday afternoon hereinbefore referred to.On the foregoing and the record the undersigned is convinced and finds thatHammons, Davis, Smith, Lay, and Burton were instructed to work overtime onthe afternoon of Saturday, August 30, 1947, and that each of them indicatedthat he would do so.ConclusionsThe foregoing and the record discloses that it was customary for the Respond-ent's employees upon request, to work overtime on Saturday afternoons, andparticularly in the case of an emergency ; that, as is set forth in greater detailabove, such an emergency arose on August 30,1947; thatHammons,Davis, Smith,Lay, and Burton after being requested and instructed to work on this occasion,either expressly or tacitly agreed to report for overtime work on this occasion;that notwithstanding such instructions, and their agreements to report for workas aforesaid, these employees failed and refused to report for work on theafternoon of August 30, 1947; and that on September 2, 1947, the Respondentdischarged said Hammons, Davis, Smith, Lay, and Burton.It is so found.From the foregoing and the entire record the undersigned concluded and findsthat the record will not support a finding that Leonard Hammons, Clifton B.Davis, T. E. Smith, Dewey Lay, and George Burton were discharged by theRespondent on September 2, 1947, by reason of their Union membership oractivities ; and that by such discharge the Respondent has not violated Section8 (1) and (3) of the Wagner Act or Section 8 (a) (1) and (3) of the AmendedAct.It will be recommended below that the complaint be dismissed insofar asit so alleges.Is Prior to August 26, Smith had not been employed by the Respondentfor some 4 or 5years ; and had not participated in the events of August 15 to 26. SCOTT PAPER BOX COMPANY549(2)The strike; the alleged discriminatory refusal to rehire the strikersThe complaint alleges in effect that by the alleged discriminatory dischargeon September 2, of Hammons, Davis, Smith, Lay, and Burton, the Respondentcaused an unfair labor practice strike of his employees on September 3, andthat by refusing to reinstate the employees on September 5, he has discrimi-nated in regard to their hire and tenure of employment.The record discloses that on August 30 the Respondent requested and in-structed a group of 9 employees to work overtime on that afternoon.As is foundelsewhere herein 5 of the 9 employees failed to report, and were discharged bythe Respondent on September 2. The undersigned finds above that such dis-charges were not discriminatory.On the night of September 2 the Union employees at a meeting determinedto demand the reinstatement of the discharged group or that two other em-ployees, namely, Irby Rogers and A. D. Bugh, whom it was claimed had also beeninstructed to work overtime on the afternoon of August 30, and had not doneso, be discharged.A committee composed of Employees Harry Westlake, RoyBraden and Arthur Sowell was appointed to call on L. F. Scott on September 3and submit such demands.On September 3 the committee of 3 called on L. F. Scott and demanded that heeither reinstate the 5 employees who were discharged on September 2, or to dis-charge Rogers and Bugh.L. F. Scott refused to grant either demand, whereupon Sewell pulled the whistlecord, with the result that the Union group quit work, and immediately set up apicket line.On the morning of September 5 those employees who went out on strike on Sep-tember 3, together with 4 of the 5 discharged employees, whose discharge hadoccasioned the strike, namely, Hammons, Smith, Burton, and Lay, went to theplant in a group to request reinstatement.Westlake, who was spokesman forthe group, testified that when the men returned to the plant in a body on Sep-tember 5, they found L. F. Scott "-sitting in a car there, and I told him that wewere returning to work and were ready to go to work."Westlake furthertestified :Q.What did he say?A. He says, "Things are just like they were and I have no further orderand you men will have to get out and stay out."Q.Were you spokesman for the entire group?A. Yes, sir.Q. Did you attach any conditions to your offer to return to work?A. No, sir.Four of the five discharged men were in the group on this occasion. In connec-tion with the offer of the men to go to work, Smith testified ;Q.What did you go down there that morning for?A. I went down to go to work.Q.Was it your understanding that if the rest of them went to work, youwould go to work too?A. That was it.Q. All of you to go to work?A. Yes, Sir. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. All or none, wasn't it?A. That is right, I reckon.Burton testified :Q.Were you down there yourself ready to go to work?A. Yes, sir.Q. Did you understand that if the rest of them went to work, you weregoing to work too?A. Yes, Sir.Lay testified that he was in the group that went to the plant on September 5,and Hammons testified that he was present and was ready to go back to work.Employee Huston Durnal, called as a witness by the General Counsel, testifiedthat he went out on strike and "went back at the time we all went back (Sep-tember 5) to put Mr. Hammons and those boys back to work," thus indicatingthat he understood that the discharged group was included with the strikers asthe group who offered to return to work.Following L. F. Scott's statement to the effect that he had no orders and thatthe assembled employees would have to get out and stay out, the latter returnedto the picket line and maintained it until on or about February 1948, during whichtime none of the striking employees personally applied for reinstatement to theirformer jobs.The issues ; contentions ; conclusionsThe General Counsel in effect contends: (1) that the strike of September 3began and continued as an unfair labor practice strike : (2) that the strikingemployees made an unconditional offer to return to work on September 5, andthat by refusing to reinstate the strikers on September 5, the Respondent dis-criminated in regard to their hire and tenure of employment.As to the firstcontention,the undersigned has found in Section III B (1)above that by the discharge of Hammons, Davis, Smith, Lay and Burton, theRespondent did not discriminate in regard to their hire and tenure of employ-ment.Under these circumstances, the discharge having been forcause andtherefore legal, may not and do not make the strike of September 3 and there-after an unfair labor practice strike.This contention is without merit.As to the second contention,the record discloses that neither the Union or thestrikers ever withdrew their demand for the reinstatement of the discharged em-ployees hereinbefore named ; that 4 of the 5 men so discharged were includedin the group that sought reinstatement on September 5 testified that they ex-pected to be returned to work if the strikers were reinstated ; and that West-lake in his offer to return the group to work on September 5, did not exclude thedischarged men present with and in the group from his offer nor did he limithis offer to strikers only.Under such circumstances Westlake's offer amountedto a demand that both strikers and discharged employees be reinstated, in effectan offer that the strikers would return to work if the discharged employees werereinstated, and thus a conditional rather than an unconditional offer." Sincethe Respondent's denial of reinstatement was not in violation of Section 8 (3)of the Wagner Act or of Section 8 (a) (3) of the Amended Act," this contentionis without merit.14Matter of V-C Milling Company,43 N. L. R. B.348.SeeMatter ofWilson &Co. Inc.,77 N. L.R. B. 959."The only concreteproposal in this connectioneither writtenor oral made on behalf ofthe Unionor the strikers,was made by Floyd in a letter dated November17, 1947, addressed SCOTTPAPERBOX COMPANYConclusion551From the foregoing and entire record the undersigned concludes and findsthat by refusing on September 5, 1947, to reinstate the strikers who went onstrike on September 3, 1947 and those employed were discharged on September2, 1947, the Respondent did not discriminate with regard to their hire andtenure of employment as alleged in the complaint. It will be recommendedbelow that the complaint, insofar as it so alleges, be dismissed.(3)The discharge of two truck drivers on October 18The complaint alleges the discriminatory discharge of truck drivers, JamesTaylor and M. L. Kinney on October 18.Taylorwas hired as a truck driver by L. W. Scott on April 15, 1947.He joinedthe Union before August 15.He was not required to punch the time clock andwas not present at L. F. Scott's time clock speech.He worked during theAugust 15 to August 26 period at which time Union members and adherents wereidle as a result of the lock-out.He also worked during the strike which startedon September 3 until his lay off or discharge on October 18, during which timehe continuously crossed the picket line 19 set up by the Union.On Saturday,October 18, when Taylor brought his truck to the plant, Blake told him to reportback on Monday, October 20.Kinney was employed by the Respondent on June 1, 1946, as a truck driverand worked as such until October 18, 1947.He like Taylor joined the Union;continued at work during the lock-out ; and although he was a member of theUnion did not join in the strike.He repeatedly crossed the Union's picket linein the same manner and for thesame reasonsas did Taylor 1°When Kinneybrought his truck to the plant on October 18, there was nobody but the watch-men present.Kinney parked his truck and went home. He returned to theplantMonday, October 20, and asked Blake where he was going that day.Blake said he was not going anywhere, as "Mr. Scott is going to sell the truck."Blake asked both Taylor and Kinney for their "cards" and keys and toldthem their checks would be in the office for them.Both Taylor and Kinney testified that they had not informed Scott that theyhad joined the Union. The record indicates that Taylor had been a member ofa union at his last place of employment before L. W. Scott hired him; and thatthe Respondent knew the employees of such Company were organized.The record discloses that the Respondent did not sell the trucks after the dis-charge of Taylor and Kinney. In this connection L. W. Scott testified that hefound out that used trucks would not bring the amounts that he had anticipatedthey would and since he did not wish to take the loss theirsale would require, heretained them.L.W. Scott further testified that he discontinued making his own deliveriegin October 1947, because as a result of the strike his production had decreasedLeffel Gentry, attorney, who acted for the Respondent herein, only to the extent that hewould receive and transmit proposals.Such letter proposed that the Union would with-draw all charges providing the Respondent post a notice in the form usuallyprovided inBoardorders where Respondents have been found to have violated the Act.The proposednotice further provided that the Respondent would reinstate all strikers and the fiveemployees discharged September 2, 1947.Thus it will be seen thatas late asNovember17, 1947, the Union was insisting on the condition that the 5 dischargeesbe reinstated.16Taylor testified that he and Kinneydid not join the strike on advice of OrganizerFloyd who told them to "go ahead and work."11 See footnote next above. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDand it was more advantageous to ship by common carrier railroads and trucksthan to maintain full time operations of his own trucks. The undersigned creditsL.W. Scott's testimony given in connection with the discharge of Taylor andKinney.The General Counsel does not contend that there is any evidence in the recordto the effect that the Respondent know Taylor and Kinney were "Union men";but contends that the manner of their discharge indicates "that it could not havebut for any other reason than Union activities, and therefore, the Company musthave known of their Union activities." This contention is without merit.From the foregoing the undersigned concludes and finds that the record will notsupport a finding that Taylor and Kinney or either of them, were discharged onOctober 18, 1947 because of their Union membership or activities ; and that b3*such discharges the Respondent has not violated Section 8 (1) and (3) of theWagner Act or Section 8 (a) (1) and (3) of the Amended Act. It will be recom-mended below that the Complaint insofar as it so alleges, be dismissed.(4)The refusal to rehire Adeline Lockridge and Louise BradleyThe complaint alleges, in substance, that on or about July 30, 1947, the Respond-ent laid off Adeline Lockridge and Louise Bradley and on August 29, 1947, andthereafter refused to reinstate them because of their Union and concertedactivities.The record discloses without contradiction that Lockridge and Bradley hadbeen employed by the Respondent on its night shift ; that the night shift wasdiscontinued in July; and those two girls were laid off.Lockridge and Bradley did not testify at the hearing and neither has ever madepersonalapplication for reemployment. Insofar as the record discloses, the onlyword theRespondenthas received concerning the desire of either Lockridge orBradley for reemployment,Is containedin a letter written by Floyd,as follows:Mr. L. W. SCOTT,General Manager,SCOTT PAPER Box COMPANY,1819-28 East 17th Street, Little Rock, Arkansas.DEAR MR SCOTT: It is my understanding that you have hired additionalhelp and possibly plan to hire more help, so I take this means to advise youthat Mrs. Adeline Lockridge, who lives beside yourplant,and Miss LouiseBradley at 1211 College Street, are members of our Union.It is my understanding that when you discontinued the night shift in yourplant and these employees were laid off, that you informed them that whenyou began rehiring,you wouldbe glad to reemploy them. I am advisingyou of theirmembership,hoping thatyou willreemploy them before hiringany other help.Yours very truly,(s)FREDE. FroYD.L. F. Scott was the only witness that testified concerning Lockridge and Bradley.He testified that they worked on the night shift, . . . but not very long" ; thatthe night shift was discontinued ; some of the night shift crew were transferredto the day shift ; that these two girls were not needed ; and were laid off.L. F. Scott further testified that he had no recollection of having told the twoat the time he laid them off "that if there would be more work needed, he wouldrehire them:'Since Lockridge and Bradley did not testify, and L. F. Scott's testimony standsuncontradicted, the undersigned cannot upon the record herein, find that the two SCOTT PAPER BOX COMPANY553were promised reemployment or that the Respondent had work which eitherLockridge or Bradley were capable of performing.The record will not support a finding that the Respondent refused to reemployLockridge or Bradley because of their Union or concerted activities.It is sofound.It will berecommended below,that the complaint be dismissed,insofaras it so alleges.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have aclose,intimate,and substantial relation to trade, traffic,and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair laborpracticesthe undersigned will recommend thathe cease and desist therefrom and takecertain affirmativeactions designedto effectuatethe policiesof the Act.The undersigned has found that the Respondentdiscriminated in regard to thehire and tenure of employment of the29 employeesnamed in Appendix A by dis-charging and locking them out and refusing them employment between August15 and August 26, 1947, unless and until they submitted to interrogations bySuperintendent L. F. Scott, and by suchsubmission said employees were re-quired to tacitly agree that they did "not wanta union," andthereby conditionedtheir future employment upon their lack of unionaffiliation.In order to effectuate the policies of the Act it willbe recommendedthat theRespondent make each of the employees named in Appendix A whole for any lossof pay they may have sufferedby reasonof thediscriminationpracticedagainstthem by payment to them andeachof them ofa sum of money equivalent to thatwhich he normally wouldhave earned as wages fromAugust 15, 1947to August26, 1947, less his net earnings during such period.Upon thebasisof the abovefindings of fact and the entire record in the case,the undersignedmakes the following:CONCLUSIONS OF LAW1. International Brotherhood of Pulp, Sulphite and Paper Mill Workers,A. F. L. is a labor organization within the meaning of the Act.2.By discriminating in regard to the hire and tenure of employment of thoseemployees listed in "Appendix A," thereby discouraging membership in Interna-tional Brotherhood of Pulp, Sulphite and Paper Mill Workers, A. F. L., the Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(3) of the Act prior to amendment, and of Section 8 (a) (3)of the Amended Act.3.By interfering with, restraining,and coercing his employees in the exer-cise of the right guaranteed in Section 7 of the Act the Respondent has enagaged in and is engaging in unfair labor practices within the meaning of Section8 (1) of the Wagner Act, and Section 8 (a) (1) of the Amended Act.4 The aforesaid unfair labor practices are unfair labor practices affectingcommercewithin themeaning of Section 2 (6) and(7) of the Act.5.The Respondent, by on September 2, 1947, terminating the employment ofLeonard Hammons,Clifton B. Davis, T. E. Smith, Dewey Lay, and George Bur- 554DECISIONSOF NATIONALLABOR RELATIONS BOARDton ; by on August 29, 1947, refusing to rehire Adeline Lockridge and LouiseBradley ; by on or about October 18, 1947, terminating the employment of JamesTaylor and M. L. Kinney ; and by on September 5, 1947, refusing to reinstatethose employees who went on strike on September 3, 1947, all as is found andset forth hereinbefore, did not discriminate in regard to the hire and tenure ofemployment of said employees in violation of Section 8 (1) and (3) of the Wag-ner Act or Section 8 (a) (1) and (3) of the Amended Act.RECOMMENDATIONSUpon the basis of the abovefindings offact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that L W. Scott, doingbusinessas Scott Paper Box Company, the Respondent herein, his officers, agents,successors,and assigns shall:1.Cease anddesist from :(a)Discouraging membershipin InternationalBrotherhood of Pulp, Sulphite,and Paper Mill Workers, A. F. L., by discharging and locking out, and thereafterconditioningfuture employment of his employees upon their lack of Unionaffilia-tion orin any othermanner discriminatingin regardto their hire or tenure ofemployment or any term or condition of their employment.(b) Interrogating his employees concerning their union affiliations, activities,or sympathies, or in any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self organization, to form labororganizations,to join orassistInternational Brotherhood of Pulp, Sulphite andPaper Mill Workers, A. F. L., or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in con-certed activities, for the purposes of collective bargaining or other concertedactivities, for the purposes of collective bargaining or other mutual aid or pro-tection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act,(a)Make whole those employees listed in "Appendix A" for anyloss of paythey may have suffered by reason of the Respondent'sdiscrimination againstthem in the manner provided in the section entitled "The remedy" ;(b)Post at his plant at Little Rock, Arkansas, copies of the notice attachedhereto marked "Appendix C." Copies of said notice, to be furnished by theRegionalDirector of the Fifteenth Region, after being signed by the Respond-ent's representative, shall be posted by the Respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employeesare cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insurethat said notices are not altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Fifteenth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from the re-ceipt of this Intermediate Report, the Respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the Respondent to take actionaforesaid.It is further recommended that insofar as the complaint alleges that the Re-spondent discriminated in regard to the hire and tenure of employment ofLeonard Hammons, Clifton B. Davis, T. E. Smith, Dewey Lay, andGeorge Burton SCOTT PAPER BOX COMPANY555by terminating their employment on September 2, 1947; by refusing to rehireAdeline Lockridge and Louise Bradley on August 29, 1947; by terminating theemployment of James Taylor and M. L. Kinney on or about October 18, 1947,and by refusing on September 5, 1947, to reinstate those employees who went onstrike on September 3, 1947, that it be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochambeau Building, Washington 25, D. C,, an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support thereof ; and any party may, within the same period,file an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85.As further provided in said Sec-tion 203.46 should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10) daysfrom the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusionsand order, and all objections and exceptions thereto shall be deemed waived forall purposes.Pis F. WARD,Trial Examiner.Dated July 27, 1948.Floyd BeaversRoy F. BradenGeorge W. BurtonClifton DavisHuston DurnalWm. EskridgeLeonard HammonsDewey LayMarthell MurphyRoy PearsonEual QuallsHarry A. ReddickJ. D. ReddickClarence RobertsFloyd BeaversRoy Fred BradenGeorge BurtonClifton B. DavisAPPENDIX AHarvey RogersIrby RodgersAndrew SimsHenry SimsArthur SewellArthur F. StancilLeroy TitsworthHarry WestlakeV. O. AblesLola HendrixsonOdessa McGintyKathleenMcMillianMerl V.RichersonBeatrice WellsAPPENDIX BHuston DurnalWilliam George EskridgeLeonard HammonsDewey Lay 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarthel MurphyRoy O.PearsonEual Q'ualisHarry ReddickJ.D. ReddickClarence RobertsHarvey E.RogersIrby RodgersAndrew SimsHenry SimsArthur SewellLeroyH. TitsworthHarry WestlakeLola HendrixsonOdessa McGintyKathleen McMillianMerl V.RichersonBeatrice Wells(John A.Burton and Robert Stancil also received such a letter.Their nameswere stricken from the complaint on motion of the General Counsel.)APPENDIX CNOTICETo ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and inorder to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILLNOT in any mannerinterfere with, restrain, or coerce our employeesin theexerciseof their right to self-organization, to form labororganizations,to join or assistINTERNATIONALBROTHERHOODOF PULP, SULPHITE AND PAPERMILL WORKERS,A. F. L. tobargaincollectively through representatives of theirown choosing and to engagein concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection.WE WILLmakewhole those employees listed on Appendix A of the Inter-mediateReport of the Trial Examiner in the manner directed by the TrialExaminer.A copy of said Intermediate Report is on file inour office andmay be examined by all interested employees during business hours.All our employees are free to become or remain members of the above-named union or any other labororganization.WE WILL NOT discriminate in regard to the hire or tenure of employment orany term or condition of employment against any employee because of mem-bership in or activity on behalf of such labor organization.SCOTTPAPER BoxCOMPANY,Employer.Dated------------------------By ------------------------------(Representative)(Title)This notice must remain posted for sixty days from the datehereof, and mustnot be altered, defaced, or covered by any other material.